                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA,

         Plaintiff,

             V.                                        Case No. 1:16-CR-10268-001-IT

 SCHULTZ CHAN, a/k/a JASON CHAN,

             Defendant,


                                               ORDER


        Pursuant to 28 U.S.C. § 2044, andthe inherent powers of this Court, it is hereby ordered

that:


        1.        The Clerkof the Court shall hold the cash deposited with the Registry of the

Court in the sum of $30,000.00, including any and all accrued interest (the "Funds") in the

Clerk's Office Registry interest-bearing account until such time as the United States

Attorney's Office notifies the Clerk that it has been two weeks since the resolution of

Defendant Chan's appeal of the restitution order.

        2.        Upon such notification, the Clerk ofthe Court shall apply the Funds towards

the Defendant's outstanding criminal monetary obligations. Specifically, pursuant to 18

U.S.C. § 3612(c), the Funds held by the Registry of Courtshall first be applied in the

following order: (i) to the special assessment, (ii) to restitution, and (iii)to all otherfines,

penalties, costs, and other payments required under the sentence.

                                                           SO ORDERED:



                                                           UNITED STATES DISTRICT JUDGE
DATED:
